Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 10, 2019

The Court of Appeals hereby passes the following order:

A20D0095. PAUL K. MURRAY v. THE STATE.

      Paul K. Murray pled guilty to three counts of child molestation in 2006.
Beginning in 2010, he filed numerous appeals all of which have been dismissed. See
Case Nos. A11A0456 (Nov. 18, 2010), A14A0568 (Feb. 17, 2014), A15D0029 (Sept.
22, 2014), A17A0394 (Oct. 13, 2016), A17D0492 (June 21, 2017). On August 30,
2019, the trial court denied Murray’s motion for an out-of-time appeal, and Murray
now seeks discretionary review of that order.
      The denial of a motion for an out-of-time appeal is directly appealable when
the criminal conviction at issue has not been the subject of a direct appeal. English
v. State, 307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010); see also Wetherington v.
State, 296 Ga. 451 (769 SE2d 53) (2015) (addressing merits of direct appeal from
denial of motion for out-of-time appeal following guilty plea). It appears that
Murray’s convictions have not been the subject of a direct appeal. Accordingly, this
application for discretionary appeal is hereby GRANTED pursuant to OCGA §
5-6-35 (j). Murray shall have ten days from the date of this order to file his notice of
appeal in the trial court. OCGA § 5-6-35 (g). The clerk of the trial court is directed
to include a copy of this order in the record transmitted to the Court of Appeals.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/10/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.